Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 1 of 20 PageID 5894



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 PB LEGACY, INC, a Texas
 Corporation and TB FOOD USA,
 LLC,

            Plaintiffs,

 v.                                 Case No:    2:17-cv-9-FtM-29NPM

 AMERICAN MARICULTURE, INC.,
 a    Florida    corporation,
 AMERICAN PENAEID, INC., a
 Florida   corporation,   and
 ROBIN PEARL,

            Defendants.


 AMERICAN MARICULTURE, INC.,
 a Florida corporation,

            Counter-Plaintiff,

 v.

 PB LEGACY, INC, a Texas
 Corporation,         KENNETH
 GERVAIS, and RANDALL AUNGST,

            Counter/Third-Party
            Defendants.



                             OPINION AND ORDER

       This matter comes before the Court on third-party defendant

 Randall Aungst’s Motion for Summary Judgment (Doc. #287), filed on

 February 3, 2020, to which counter-plaintiff American Mariculture,

 Inc. filed a Response in Opposition (Doc. #294) on March 5, 2020.
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 2 of 20 PageID 5895



 Randall Aungst filed a Reply (Doc. #300) on March 17, 2020, and

 American Mariculture, Inc. filed a Sur-Reply (Doc. #305) on March

 25, 2020.       For the reasons set forth below, the motion is granted.

                                          I.

       On April 6, 2017, defendant American Mariculture, Inc. (AMI)

 filed a four-count Counterclaim (Doc. #80) against plaintiff PB

 Legacy    and    non-parties   Kenneth    Gervais   (Gervais)   and   Randall

 Aungst (Aungst).1       In relevant part, the Counterclaim alleges the

 following:

       On or about January 1, 2015, AMI and Primo entered into a

 “Grow Out Agreement” authorizing Primo to use AMI facilities to

 grow out shrimp broodstock and to produce saleable shrimp.              (Doc.

 #80, ¶ 8.)      Over the course of the following year, Primo is alleged

 to have repeatedly breached the terms of the Grow Out Agreement,

 including by failing to ship developed broodstock from the AMI

 facilities, failing to provide shrimp breeders for the hatcheries,

 failing to implement a breeding program, and failing to make timely

 payment of amounts due.2        (Id. ¶ 9.)      In response, AMI advised




       1Technically, the claims against Mr. Gervais and Mr. Aungst
 would be set forth in a third-party complaint. See Fed. R. Civ.
 P. 14(a)(1). Nonetheless, the Court will refer to the pleading as
 a Counterclaim.
       2While the details and merits are disputed by the parties,
 it is not disputed that there were significant disagreements
 between Primo and AMI.



                                      2
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 3 of 20 PageID 5896



 Primo of its intent to harvest and sell Primo’s shrimp broodstock,

 which AMI asserted was its right under the Grow Out Agreement.

 (Id. ¶ 10.)

       On or about January 6, 2016, Robin Pearl, President of AMI

 (Pearl), met with Gervais and Aungst, on behalf of Primo, in

 Bokeelia, Florida to discuss the various disagreements and AMI’s

 intent to harvest the shrimp broodstock.             (Id. ¶ 11.) During this

 meeting, Gervais and Aungst told Pearl that Primo had contracted

 for the sale of 100,000 animals of shrimp broodstock to a Chinese

 company.      (Id. ¶ 12.)   This shrimp broodstock was to be shipped

 from the AMI facility, and pursuant to the terms of the Grow Out

 Agreement, AMI was to be paid $7.50 for each animal shipped, for

 a total payment to AMI of $750,000.00.           (Id. ¶ 13.)    AMI demanded

 a   deposit    of   $100,000.00   in   order    to    defray   its   costs   of

 maintaining the animals to be sold, which was orally agreed to by

 Primo’s representatives.      (Id. ¶ 14.)

       AMI asserts it relied upon the representations of Gervais and

 Aungst, and maintained Primo’s shrimp broodstock at its premises

 at considerable expense to AMI.            (Id. ¶ 15.)   When Primo made no

 deposit, AMI again notified Primo of its intent to harvest the

 shrimp broodstock in order to mitigate its damages and the ongoing,

 considerable expense of maintaining Primo’s shrimp broodstock.

 (Id. ¶ 16.)




                                        3
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 4 of 20 PageID 5897



        On or about January 19, 2016, Gervais, on behalf of Primo,

 sent AMI a copy of the Chinese contract to support his and Aungst’s

 prior representations, along with “a slew” of threats designed to

 prevent AMI from harvesting Primo’s shrimp broodstock.              (Id. ¶

 17.)    AMI asserts that in reliance upon the representations of

 Gervais and Aungst, as well as the contract which was provided, it

 continued to maintain Primo’s shrimp broodstock.           (Id. ¶ 18.)

        On or about January 26, 2016, Primo filed suit against AMI in

 state    court    seeking   injunctive   relief    to   prevent   AMI   from

 harvesting or otherwise disposing of Primo’s shrimp broodstock.

 (Id. ¶ 19.)      On or about January 29, 2016, Pearl and Aungst met to

 discuss their competing claims and a termination of their business

 relationship and prior agreements.         (Id. ¶ 20.) At that meeting,

 Pearl and Aungst negotiated and signed what AMI refers to as a

 settlement agreement comprised of approximately 12 handwritten

 terms (the “Settlement Agreement”).        (Id.)   AMI alleges that Point

 six of the Settlement Agreement formally terminated all prior

 agreements, including the Grow Out Agreement; Point seven of the

 Settlement Agreement prevented AMI from harvesting the shrimp

 broodstock; and Point eight of the Settlement Agreement required




                                      4
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 5 of 20 PageID 5898



 Primo to remove all shrimp broodstock from AMI’s facilities by

 April 30, 2016.3          (Id. ¶¶ 21-23.)

       AMI alleges that, in breach of Primo’s obligations under the

 Settlement Agreement, Primo failed to remove all shrimp broodstock

 from AMI’s facilities by April 30, 2016.                 (Id. ¶ 24.)    AMI incurred

 significant expense in maintaining Primo’s shrimp broodstock from

 the date of the Settlement Agreement forward.                   (Id. ¶ 25.)        AMI

 alleges that, “[i]n fact, Primo never had a valid contract for the

 sale of shrimp broodstock to China, and all representations to

 that effect were made specifically to induce AMI into maintaining

 Primo’s shrimp broodstock (at AMI’s expense) and executing the

 Settlement Agreement.”          (Id. ¶ 26.)

           Count III of the Counterclaim, the sole claim against Aungst,

 incorporates these allegations and asserts a claim for fraudulent

 inducement.        Specifically, Count III alleges that, “[i]n a meeting

 with Mr. Pearl, on behalf of AMI, on or about January 6, 2016, Mr.

 Gervais      and    Mr.     Aungst,   on       behalf    of   Primo,    made   false

 representations of material fact in stating that Primo held a valid

 contract for the sale of 100,000 animals of shrimp broodstock to

 China,      which    would    ship    from      AMI     facilities     resulting   in

 $750,000.00 in revenues to AMI.”                (Id. ¶ 29.)     Count III further


       3While the existence of the “settlement agreement” document
 is not disputed, its meaning and effect are disputed by the
 parties.



                                            5
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 6 of 20 PageID 5899



 alleges    that    Gervais,     on   behalf   of    Primo,        furthered   this

 misrepresentation by providing a copy of the allegedly valid

 contract to Pearl, on behalf of AMI, on or about January 19, 2016.

 (Id. ¶ 30.)       Count III continues that both Gervais and Aungst,

 acting on behalf of Primo, knew or should have known that their

 statements were false at the time they were made, and that they

 intended that their false representations would cause AMI to

 continue to maintain Primo’s shrimp broodstock at AMI’s expense

 and preclude harvesting.           (Id. ¶¶ 31-32.)        AMI alleges that its

 reliance     on   the   false      representations        was   reasonable       and

 justifiable under the circumstances, and that it suffered damages

 in excess of $75,000 as a direct result of Gervais’ and Aungst’s

 fraudulent and knowing misrepresentations.                (Id. ¶¶ 33-34.)

                                        II.

       Summary     judgment    is   appropriate     only    when    the   Court   is

 satisfied that “there is no genuine dispute as to any material

 fact and that the movant is entitled to judgment as a matter of

 law.”     Fed. R. Civ. P. 56(a).       “An issue of fact is ‘genuine’ if

 the record taken as a whole could lead a rational trier of fact to

 find for the nonmoving party.”         Baby Buddies, Inc. v. Toys “R” Us,

 Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).               A fact is “material”

 if it may affect the outcome of the suit under governing law.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                       “A

 court must decide ‘whether the evidence presents a sufficient



                                         6
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 7 of 20 PageID 5900



 disagreement to require submission to a jury or whether it is so

 one-sided that one party must prevail as a matter of law.’”

 Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

 Cir. 2004)(quoting Anderson, 477 U.S. at 251).

       In ruling on a motion for summary judgment, the Court views

 all evidence and draws all reasonable inferences in favor of the

 non-moving party.      Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

 v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).             However, “if

 reasonable minds might differ on the inferences arising from

 undisputed facts, then the court should deny summary judgment.”

 St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

 F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

 Co.   v.   M/V   Nan   Fung,   695    F.2d   1294,   1296-97    (11th   Cir.

 1983)(finding summary judgment “may be inappropriate even where

 the parties agree on the basic facts, but disagree about the

 factual inferences that should be drawn from these facts”)).            “If

 a reasonable fact finder evaluating the evidence could draw more

 than one inference from the facts, and if that inference introduces

 a genuine issue of material fact, then the court should not grant

 summary judgment.”       Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

 1315 (11th Cir. 2007).

                                      III.

       “The elements of fraudulent misrepresentation and fraudulent

 inducement are: (1) a false statement concerning a material fact;



                                       7
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 8 of 20 PageID 5901



 (2) the representor's knowledge that the representation is false;

 (3) an intention that the representation induce another to act on

 it; and (4) consequent injury by the party acting in reliance on

 the representation.”             Moriber v. Dreiling, 194 So. 3d 369, 373

 (Fla. 3d DCA 2016)(citations omitted); see also Butler v. Yusem,

 44 So.3d 102, 105 (Fla. 2010); GEICO Gen. Ins. Co. v. Hoy, 136

 So.3d 647, 651 (Fla. 2d DCA 2013).                 However, “as a matter of law,

 a   plaintiff       may   not    rely   on       statements   made   by   litigation

 adversaries to establish fraud claims.”                   Moriber, 194 So. 3d at

 373.   The Court addresses each of Aungst’s arguments in turn.

        A.    Failure to State Claim

        Aungst argues that “AMI failed to state a claim for which

 relief may be granted . . . .”               (Doc. #287, p. 2.)      This seems to

 be a motion to dismiss allegation under Fed. R. Civ. P. 12(b)(6).

 The Court concludes that Count III is sufficiently pled under Rule

 12(b)(6) standards to state a claim upon which relief may be

 granted.         This portion of the motion is denied.

        B.    Liability of Corporate Officer

        Aungst argues that summary judgment must be entered in his

 favor because, as a corporate officer of Primo, he can have no

 personal liability for statements he made on behalf of Primo.

 Aungst points to various paragraphs of the Counterclaim which

 allege      he    was   acting   “on    behalf”     of   Primo,   which   he   argues

 precludes personal liability.             (Doc. #287, pp. 6-7.)



                                              8
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 9 of 20 PageID 5902



       Aungst concedes that it is possible for a corporate officer

 to have personal liability for a tortious act committed in the

 scope of his employment with a corporation.          (Id. p. 6.)     As the

 case he cites states:

             A director or officer of a corporation does
             not incur personal liability for its torts
             merely by reason of his official character; he
             is not liable for torts committed by or for
             the corporation unless he has participated in
             the wrong. Accordingly, directors not parties
             to a wrongful act on the part of other
             directors are not liable therefor. If,
             however, a director or officer commits or
             participates in the commission of a tort,
             whether or not it is also by or for the
             corporation, he is liable to third persons
             injured thereby, and it does not matter what
             liability attaches to the corporation for the
             tort. A contrary rule would enable a director
             or officer of a corporation to perpetrate
             flagrant injuries and escape liability behind
             the shield of his representative character,
             even though the corporation might be insolvent
             or irresponsible.”

 Orlovsky v. Solid Surf, Inc., 405 So.2d 1363 (Fla. 4th DCA 1981)

 (emphasis added)(citation and quotation omitted).            Nothing in the

 language of the Counterclaim would necessarily preclude personal

 liability.       Indeed,    the   Counterclaim     alleges    that   Aungst

 personally participated in the allegedly wrongful conduct.             This

 basis for summary judgment is denied.

       C.     Falsity of Statement

       The crux of the motion is that the statement was not false or

 known to be false when made.        (Doc. #287, pp. 8-10.)      “[A] false




                                      9
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 10 of 20 PageID 5903



  statement of material fact” is one of “[t]he essential elements to

  establish a claim for fraudulent inducement.”                Rose v. ADT Sec.

  Services,    Inc.,   989   So.   2d   1244,   1247   (Fla.    1st   DCA   2008).

  Additionally, AMI must show that Aungst knew the statement was

  false when made.     Butler v. Yusem, 44 So.3d at 105.

        First, some preliminary matters.

        The falsity at issue in Count III is not the representation

  that a contract existed, but the representation that it was a

  “valid” contract.     The record clearly establishes the existence of

  the Broodstock Sales Agreement to sell 100,000 shrimp in China

  (Doc. #41-2, pp. 26-29) and that a copy of this contract was given

  to AMI.

        Aungst correctly points out that a promise to do something in

  the future normally cannot be a false statement of fact, and that

  Count III does not allege that Aungst knew at the time he made the

  statement there was no contract to sell 100,000 shrimp to a Chinese

  purchaser.    (Doc. #287, pp. 8-9.)         Neither of these is relevant to

  the claim in Count III, which is not based on future conduct (it

  is based on the current existence of a valid contract) and does

  not assert that the contract was non-existent (only that it was

  not valid).

        Additionally, the Court rejects Aungst’s argument that AMI

  must show he forged the Chinese contract.               (Doc. #300, p. 3.)

  Count III contains no suggestion that the contract was a forged



                                         10
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 11 of 20 PageID 5904



  document, only the assertion that it was not a “valid” contract.

  Similarly, Aungst’s position that the fraudulent inducement claim

  is premised on the failure of the Chinese contract to culminate in

  an actual transaction, (Doc. #287, pp. 9-10), misstates the nature

  of the claim.      AMI does not claim fraud because the deal fell

  through; it claims fraud because (it asserts) the contract was not

  “valid.”

        Finally, the Court rejects Aungst’s argument that AMI’s lack

  of standing to challenge the validity of the contract affects its

  ability to assert the fraud claim.       (Doc. #300, p. 4.)    AMI clearly

  would have no standing in a breach of contract claim concerning

  the Chinese contract, but that is not the nature of the claim in

  Count III.    Rather, AMI says that Aungst lied to it when he said

  Primo had a “valid” contract with a Chinese customer.               AMI is

  entitled to litigate the alleged falsity of the representation in

  the fraud claim.

        On the merits, the core of AMI’s fraud claim is stated as

  follows:     “In a meeting with Mr. Pearl, on behalf of AMI, on or

  about January 6, 2016, Mr. Gervais and Mr. Aungst, on behalf of

  Primo, made false representations of material fact in stating that

  Primo held a valid contract for the sale of 100,000 animals of

  shrimp broodstock to China, which would ship from AMI facilities

  resulting in $750,000.00 in revenues to AMI.”          (Doc. #80, ¶ 29.)




                                      11
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 12 of 20 PageID 5905



  The only portion of this representation which is alleged to have

  been knowingly false is that the contract was “valid.”

        The Court has previously granted summary judgment in favor of

  the other two defendants in Count III because there was no evidence

  that Aungst’s representation was false. (Doc. #285, p. 16.)             AMI

  asserts that since then, Aungst provided a deposition in which he

  “testified on two separate occasions that the contract presented

  to Mr. Pearl in order to convince him not to harvest Primo’s

  animals was not a valid and enforceable contract.”         (Doc. #294, p.

  7.)

        AMI first asserts that the Broodstock Sales Agreement was “de

  facto unenforceable” because “according to Mr. Aungst’s testimony,

  the material terms of the Chinese contract could be changed by the

  buyer at any time.”     (Id.)   At deposition, the following exchange

  ensued between Aungst and AMI’s counsel:

        [Counsel]: Is this the contract that you were describing
        earlier where Primo agrees to supply 100,000 shrimp to
        a Chinese customer?

        [Aungst]: What it is, it's an initial agreement, supply
        contract that China would like to have 100,000
        broodstock provided by Primo.

        [Counsel]: Right.

        [Aungst]: That's what it is.

        [Counsel]: And there's a delivery date on here, right?

        [Aungst]: The delivery dates are always there, but they
        always can be changed. I mean, they change them all the
        time. There's no specific date. Anyway, go ahead.



                                      12
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 13 of 20 PageID 5906




        [Counsel]: So you're saying this -- the delivery date
        here, even though it's part of a contract, is not an
        enforceable provision or –

        [Aungst]: What I'm saying is, if this date expires, they
        can always renew it. But this is the date you have to
        provide the $100,000 -- or 100,000. But as you see here,
        the quantity per shipment, right, well, at any time the
        buyer can say, well, I don't need this many anymore or
        I have problems in my hatchery so we have to reduce the
        number animals. So there's no fix really. I mean, even
        though you have a contract, until you get paid for it,
        until you deliver, until what they really want, they can
        change their mind, too. And then you go by it. So it's
        not a -- even though it's there, things happen. You're
        dealing with live animals. Okay? So when you have these
        animals in your facility and you say, oh, my facility's
        not working, I can't take no more, what are you going to
        do?
                                 . . .

        [Counsel]: So even though it says sales agreement and it
        looks like a contract, this isn't really an enforceable
        contract between the parties, it might change at any
        point?

        [Aungst]: It could change with both parties agreeing to
        it.

        [Counsel]: And what if one party didn't agree to it?

        [Aungst]: Well, I never had that happen, so obviously I
        don't know what would happen I'm not a lawyer or any --
        I don't know what would happen, to be honest with you.

  (Doc. #294-2, p. 35.)4

        Contrary to AMI’s characterization, Aungst did not state the

  contract   was   subject   to   modification    solely   at   the   buyer’s


        4When citing to the transcript of Aungst’s deposition, the
  Court refers to the page number placed at the top of the document
  by the Clerk’s Office.



                                      13
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 14 of 20 PageID 5907



  discretion.         Instead, Aungst testified “[i]t could change with

  both parties agreeing to it.”              (Doc. #294-2, p. 35.)           The ability

  of the parties to modify a contract by their consent does not

  render the contract invalid or unenforceable.

                [A] modification merely replaces some terms of
                a valid and existing agreement while keeping
                those not abrogated by the modification in
                effect. See Franz Tractor Co. v. J.I. Case
                Co., 566 So.2d 524, 526 (Fla. 2d DCA 1990).
                “It is well established that the parties to a
                contract can discharge or modify the contract,
                however   made   or   evidenced,   through   a
                subsequent agreement.” St. Joe Corp. v.
                McIver, 875 So.2d 375, 381–82 (Fla. 2004).

  Bornstein v. Marcus, 275 So. 3d 636, 639 (Fla. 4th DCA 2019). It

  appears that this is no different than Chinese law, which provides

  that parties may subsequently modify the terms of a contract.                        See

  Contract      Law    of    the    People’s        Republic     of   China,    Art.   77

  (promulgated by Nat’l People’s Cong., Mar. 15, 1999)5 (“A contract

  may be amended if the parties have so agreed.”).

        AMI’s       second       assertion     is     that      deposition     testimony

  demonstrates Aungst knew the Chinese contract was “not valid

  because it had not been ‘stamped’ by the Chinese government.”

  (Doc.     #294,     p.   7.)     AMI   relies      on   the   following      deposition

  testimony:

        [Counsel]: If we turn back to the broodstock agreement
        that you have here, do you see any witnesses on the
        signature page?

        5Available at https://www.wipo.int/edocs/lexdocs/laws/en/
  cn/cn137en.pdf.


                                             14
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 15 of 20 PageID 5908




        [Aungst]: Huh? This document would be stamped and sent
        to the China government. It has binded.

        [Counsel]: And what, otherwise to you it's not a valid
        agreement?

        [Aungst]: Huh? Do you see -- I mean, I can't see because
        it's all whited out, but this is a binded document to
        China.

        [Counsel]: But are there witnesses?

        [Aungst]: No, but there is -- there are -- there are
        stamps, there are company stamps, you know, registration
        stamp numbers and all that stuff. It's not just a
        handwritten agreement. This is not a handwritten
        agreement. It's -- it's -- well, it's handwritten, but,
        I mean, it's -- it's binded.

        [Counsel]: So until this receives the stamps that you're
        talking about, you're saying this is not a valid
        agreement?

        [Aungst]: For it to be bounded, I think it has to have
        a stamp by the Chinese government. It goes to China and
        they get stamped. Right? They get approval. See, they
        can't just simply -- is that correct? I don't know.

        [Counsel]: No, you can't ask questions.

        [Aungst]: Yeah, I understand. But,           yeah,   I   always
        thought that these were stamped.

        [Counsel]: So even though you represented to Mr. Pearl
        that this was a valid agreement, you're saying until
        it's stamped --

        [Aungst]: At this time this -- well –

        [Counsel]: -- it's not a valid agreement?

        [Aungst]: From my understanding, there is a stamp that
        goes with it.

        [Counsel]: And until that stamp is on there, it's not a
        valid agreement?



                                      15
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 16 of 20 PageID 5909




         [Aungst]: To my understanding.

  (Doc. #294-2, p. 37.)

         The Court finds that Aungst’s lay opinion regarding Chinese

  contract law is insufficient to raise a genuine issue of material

  fact as to whether Aungst falsely represented that the Broodstock

  Sales Agreement was a “valid contract.”               As Aungst testified at

  deposition, he is “not a lawyer” and has limited understanding of

  the legal principles relevant to this analysis.                 (Doc. #294-2, p.

  35.)      Circuitously,    AMI    relies      on   Aungst’s   understanding   of

  contract law for its assertion that the Broodstock Sales Agreement

  was “not valid” because it lacked a stamp issued by the Chinese

  government.    While AMI cites to Aungst as a legal authority, the

  Court is unpersuaded by Aungst’s lay opinion as to this purely

  legal issue, which cannot form a basis for a false representation

  claim.    Chino Elec., Inc. v. U.S. Fid. & Guar. Co., 578 So. 2d

  320, 323 (Fla. 3d DCA 1991)(“It is, of course, well settled in

  Florida     that   in     order    to        be    actionable     a   fraudulent

  misrepresentation must be of a material fact, rather than a mere

  opinion or a misrepresentation of law.”).

         AMI’s reliance on Zhongshan Hengfu Furniture Co., Ltd. v.

  Home Accents All., Inc., No. EDCV1400038VAPDTBX, 2014 WL 12561625,

  at *3 (C.D. Cal. Oct. 20, 2014), is misplaced.                  Besides being a

  non-binding decision, Zhongshan provides no such support for AMI’s




                                          16
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 17 of 20 PageID 5910



  position.      In that case, the court noted that a Chinese company’s

  stamp “is a substitute for a signature, [so] due care must be

  exercised to ensure that the [stamps] are maintained in a safe

  location    and    are    not   subject   to   misuse   by   persons   without

  authority.”       Id., at *3 n.3 (citation and quotation omitted).

  Zhongshan does not support the assertion that the Broodstock Sales

  Agreement was “not valid” for lacking a stamp issued by the Chinese

  government.

        In addition, AMI also appears to rely on an affidavit executed

  by Pearl as evidence that Aungst falsely represented that the

  Broodstock Sales         Agreement was a “valid contract.”             In that

  affidavit, Pearl averred that Neil Gervais told Pearl that Ken

  Gervais had testified in another lawsuit “that this contract for

  100,000 animals was not a ‘real’ contract.”             (Doc. #41, ¶ 75.)

        Aungst      asserts   this    statement    constitutes    inadmissible

  hearsay, while AMI argues it is admissible hearsay under Rule

  804(b)(3).        Assuming its admissibility, the Court finds such

  hearsay insufficient to raise an issue of fact as to whether Aungst

  falsely represented that the Broodstock Sales Agreement was a

  “valid contract.”        As noted earlier, neither the Court nor AMI may

  rely on the opinions of lay persons to determine the validity or

  enforceability of a contract - a purely legal opinion.

        The Court continues to find that AMI has produced no evidence

  supporting the claim in Count III that counter-defendants made a



                                        17
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 18 of 20 PageID 5911



  material false statement of fact when they represented they had a

  valid contract for the sale of 100,000 shrimp broodstock to a

  Chinese customer.        Therefore, this portion of the motion is

  granted.

        D.     No Inducement

        Aungst   also    argues   that    there   is    no   evidence      that    the

  statement about the Chinese contract induced AMI to maintain the

  live shrimp at its facility.           This is so, Aungst argues, because

  AMI was already bound by the Grow Out Agreement to keep the shrimp

  alive, and there was a pending state case in which AMI could have

  been ordered to maintain the status quo.                  Thus, Aungst argues,

  there can be no fraudulent inducement to do something it was

  “already unequivocally required to do.”              (Doc. #287, p. 10.)

        It may be that a person cannot be fraudulently induced to do

  something which is already unequivocally required, but the record

  in this case contains material factual disputes as to AMI’s prior

  obligation to maintain the live shrimp during certain time periods.

  Therefore, this cannot form a basis for summary judgment.

        E.     Subsequent Written Contract

        Aungst   argues    that   there    can    be   no    tort   of   fraudulent

  inducement     where   the   alleged    fraud    contradicts      a    subsequent

  written    contract    because,   in    such    a    situation,       reliance    on

  fraudulent representations is unreasonable as a matter of law.

  The subsequent contract is what Aungst refers to as the “Term



                                          18
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 19 of 20 PageID 5912



  Sheet” and AMI refers to as the “Settlement Agreement”.              (Doc.

  #287, pp. 10-11.)

         The only binding authority cited by Aungst is Englezios v.

  Batmasian, 593 So. 2d 1077, 1078 (Fla. 4th DCA 1992), which related

  to an alleged oral representation made during the negotiation of

  a written contract.     In that context, the court stated, “[a] party

  may not recover in fraud for an alleged oral misrepresentation

  which is adequately dealt with in a later written contract.”             Id.

  This is not the context of the current case, and the binding effect

  of the “Settlement Agreement”/”Term Sheet” is disputed by the

  parties. As such, this argument does not support summary judgment.

         For the foregoing reasons, the Court finds AMI has failed to

  set forth evidence demonstrating that Aungst made a false statement

  of material fact regarding the validity of the Broodstock Sales

  Agreement.    Aungst is thus entitled to summary judgment on Count

  III.

         Accordingly, it is now

         ORDERED:

         Defendant’s   Motion   for   Summary   Judgment   (Doc.   #287)   is

  GRANTED. The Court will withhold entry of judgment until the

  completion of the case.




                                      19
Case 2:17-cv-00009-JES-NPM Document 307 Filed 05/05/20 Page 20 of 20 PageID 5913



        DONE AND ORDERED at Fort Myers, Florida, this           5th   day of

  May, 2020.




  Copies: Counsel of record




                                      20
